FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been filed in parent application, Serial No. 16/432334.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Comments related to 35 U.S.C. 112(b):  For purposes of avoiding potential indefiniteness/vagueness, the claim terms “wave-shaped” or “wave section” are again construed as elements that “follow a curving line” per https://www.merriam-webster.com/dictionary/wave.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 that discloses a cleaning device 19 in Figures 1-3 for a mixing vessel 60 of a food processor 1 operated by an electric motor 4, wherein the cleaning device is configured to be connected to a rotary element 18 positioned in the mixing vessel of the food processor in a torque-proof manner with the aid of a fastening element 36 and is capable of removing deposits located on at least a partial area of the inner wall of the mixing vessel 60 during a rotation of the rotary element about a rotational axis, wherein the cleaning device is designed for a cleaning effect in an axial direction via 51, as well as in a radial direction via 50, wherein the cleaning device is configured to surround the rotational axis over at least an angular segment in a circumferential direction - Figure 2, and wherein the cleaning device has a wave-shaped contour that follows a curving line viewed from radially outside, which continues in the circumferential direction and has at least one ascending wave section from proximate 52 to 54 and at least one descending wave section below 52, in the angular segment - Figure 2;
wherein the cleaning device 19 has a closed annular contour viewed in the axial direction - Figure 2;
wherein an ascending wave section and a descending wave section as identified above lie behind one another in a mirrored manner referred to a direction extending parallel to the rotational axis - Figure 2;
wherein the cleaning device comprises a bristle element and/or a wiper element at 51;  
a mixing vessel 60 for a food processor 1 operated by an electric motor 4, wherein the mixing vessel comprises a rotary element 36 that is configured to be connected to a driveshaft 18 of a rotary drive 16 of the food processor 1 in a torque-proof manner; 
further comprising a cover element 11 with a central opening within 62, wherein the cleaning device 19 comprises a splash protection element 44 that covers the central opening in the axial direction and can prevent liquid from splashing out of the central opening; 
a food processor 1 that is operated by an electric motor 4 and comprises the 
rotary drive and the mixing vessel 60, wherein the rotary element 36 of the mixing vessel is connected to a driveshaft 18 of the rotary drive 16 in a torque-proof manner.
DE ‘115 does not disclose multiple ascending and descending wave sections as now claimed.  With respect to these multiple wave sections, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  
In this instance, to provide the angular segment in DE ‘115 with multiple ascending and descending wave sections (e.g., in the void region opposite the existing wave sections, namely between 50 and the lower dashed line as seen below in Figure 3, denoted by the four headed arrow) would have been obvious to one skilled in the art before the effective filing date of the invention for the purposes of providing a larger volume/surface area of the mixing vessel that is subject to the cleaning/agitation action of the multiple wave sections.




[AltContent: ]
    PNG
    media_image1.png
    633
    785
    media_image1.png
    Greyscale




Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921115 A1 in view of Saunders et al. (US 2017/0252710 A1) wherein DE ‘115 discloses all of the recited subject matter with the exception of the multiple ascending and descending wave sections as now claimed.  Saunders et al. discloses a cleaning structure for use with foodstuffs in a vessel [0029] including blades 112, 114, 116, 112A, 114A, or 116A with multiple ascending and descending wave sections (with respect to a horizontal plane through the vertical midpoints of the blades) and as described in [0028] - the blades “include multiple spirals or undulations”.     
To provide the angular segment in DE ‘115 with multiple ascending and descending wave sections as taught by Saunders et al. would have been obvious to one skilled in the art before the effective filing date of the invention for the purposes of providing a larger volume/surface area of the mixing vessel that is subject to the cleaning/agitation action of the multiple wave sections, to enhance mixing or blending,  and to clear the wall of the vessel [0028] - [0029].

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112 and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Applicant's arguments are moot in view of the current amendment that necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





19 October 2022